       Case 5:18-cv-05214-EJD Document 35 Filed 04/01/19 Page 1 of 4



 1   BAKER BOTTS L.L.P.                             O’MELVENY & MYERS LLP
     G. Hopkins Guy, III (SBN 124811)               Darin W. Snyder (SBN 136003)
 2   hop.guy@bakerbotts.com                         dsnyder@omm.com
     1001 Page Mill Road                            Bill Trac (SBN 281437)
 3   Building One, Suite 200                        btrac@omm.com
     Palo Alto, CA 94304                            Two Embarcadero Center, 28th Floor
 4   Telephone: 650.739.7500                        San Francisco, California 94111-3823
     Facsimile: 650.739.7699                        Telephone: (415) 984-8700
 5                                                  Facsimile: (415) 984-8701
     Ali Dhanani (pro hac vice)
 6   ali.dhanani@bakerbotts.com                     Attorneys for Defendant, JADOO TV, INC.
     One Shell Plaza
 7   910 Louisiana Street
     Houston, TX 77002
 8   Telephone: 713.229.1108
     Facsimile: 713.229.2808
 9
     Jamie R. Lynn (pro hac vice)
10   jamie.lynn@bakerbotts.com
     The Warner
11   1299 Pennsylvania Avenue, NW
     Washington, DC 20004
12   Telephone: 202.639.7700
     Facsimile: 202.639.7890
13
     Attorneys for Plaintiffs, DISH
14   TECHNOLOGIES L.L.C. AND SLING T.V.
     L.L.C.
15

16
                                  UNITED STATES DISTRICT COURT
17
                             NORTHERN DISTRICT OF CALIFORNIA
18
                                        SAN JOSE DIVISION
19
     DISH TECHNOLOGIES L.L.C. AND SLING            Case No. 5:18-cv-05214 - EJD
20   TV L.L.C.
                                                  STIPULATION AND [PROPOSED]
21                       Plaintiffs,              ORDER EXTENDING STAY OF
                                                  PROCEEDINGS PENDING
22         v.                                     SETTLEMENT DISCUSSIONS
23   JADOO TV, INC.
24                       Defendant.
25

26

27

28
                                                                 STIP. AND [PROPOSED] ORDER
                                                                   EXTENDING STAY PENDING
                                                                   SETTLEMENT DISCUSSIONS
                                                                    CASE NO. 18-CV-05214 - EJD
        Case 5:18-cv-05214-EJD Document 35 Filed 04/01/19 Page 2 of 4



 1                              STIPULATION AND [PROPOSED] ORDER

 2           WHEREAS, on January 30, 2019, Plaintiffs DISH Technologies L.L.C and Sling TV

 3   L.L.C. (“Plaintiffs”) and Jadoo TV, Inc. (“Defendant”) participated in a mediation;

 4           WHEREAS, at the mediation, the parties desired to investigate options for resolving and

 5   settling this case without further litigation;

 6           WHEREAS, on February 1, the parties filed a joint stipulation requesting the Court to stay

 7   the current case management deadlines to allow for settlement discussions [Dkt. No. 31];

 8           WHEREAS, on February 4, the Court ordered the current case management deadlines

 9   stayed for 60 days and the parties to file either a dismissal or a joint statement on or before March

10   31, 2019 regarding the status of settlement discussions [Dkt. No. 32];

11           WHEREAS, the parties are continuing to make progress towards resolving and settling

12   this case without further litigation, and Jadoo made confidential information available to DISH,

13   which DISH is reviewing;

14           WHEREAS, the parties need to further discuss the impact of the production to the issues

15   in the litigation, including whether any additional production is needed, to potentially resolve and

16   settle this case without further litigation;

17           Now, therefore, pursuant to the Court’s February 4 order [Dkt. No. 32], the parties jointly

18   request the court extend the stay of proceedings for sixty (60) days to continue discussions

19   regarding potential options for resolving the case and, to the extent the parties have not reached a

20   resolution at the end of the extended stay, the parties submit a revised proposed scheduling order

21   for consideration by the Court on or before May 29, 2019.

22           IT IS SO STIPULATED.

23
     Dated: March 29, 2019                                                 Respectfully submitted,
24
      /s/ G. Hopkins Guy, III                              /s/ Darin W. Snyder
25
      BAKER BOTTS L.L.P.                                   O’MELVENY & MYERS LLP
26    G. Hopkins Guy, III (SBN 124811)                     Darin W. Snyder (SBN 136003)
      hop.guy@bakerbotts.com                               dsnyder@omm.com
27    1001 Page Mill Road                                  Bill Trac (SBN 281437)
      Building One, Suite 200                              btrac@omm.com
28
                                                                           STIP. AND [PROPOSED] ORDER
                                                                             EXTENDING STAY PENDING
                                                       2
                                                                             SETTLEMENT DISCUSSIONS
                                                                              CASE NO. 18-CV-05214 - EJD
      Case 5:18-cv-05214-EJD Document 35 Filed 04/01/19 Page 3 of 4



 1   Palo Alto, CA 94304                             Two Embarcadero Center, 28th Floor
     Telephone: 650.739.7500                         San Francisco, California 94111-3823
 2   Facsimile: 650.739.7699                         Telephone: (415) 984-8700
                                                     Facsimile: (415) 984-8701
 3   Ali Dhanani (pro hac vice)
     ali.dhanani@bakerbotts.com                      Attorneys for Defendant, JADOO TV, INC.
 4   One Shell Plaza
     910 Louisiana Street
 5   Houston, TX 77002
     Telephone: 713.229.1108
 6   Facsimile: 713.229.2808

 7   Jamie R. Lynn (pro hac vice)
     jamie.lynn@bakerbotts.com
 8   The Warner
     1299 Pennsylvania Avenue, NW
 9   Washington, DC 20004
     Telephone: 202.639.7700
10   Facsimile: 202.639.7890

11   Attorneys for Plaintiffs, DISH TECHNOLOGY
     L.L.C AND SLING TV L.L.C.
12

13
          IT IS SO ORDERED.
14
     Dated:
15
                                                     EDWARD J. DAVILA
16                                                   United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                                     STIP. AND [PROPOSED] ORDER
                                                                       EXTENDING STAY PENDING
                                                 3
                                                                       SETTLEMENT DISCUSSIONS
                                                                        CASE NO. 18-CV-05214 - EJD
        Case 5:18-cv-05214-EJD Document 35 Filed 04/01/19 Page 4 of 4



 1                                    ATTESTATION OF FILING

 2          Pursuant to Local Rule 5.1(i)(3) regarding signatures, I, Darin Snyder, hereby attest that

 3   concurrence in the filing has been obtained from counsel with conformed signatures above.

 4
                                                          /s/ Darin W. Snyder
 5                                                        Darin W. Snyder

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          STIP. AND [PROPOSED] ORDER
                                                                            EXTENDING STAY PENDING
                                                     4
                                                                            SETTLEMENT DISCUSSIONS
                                                                             CASE NO. 18-CV-05214 - EJD
